     Case 3:19-cr-00083-M Document 201 Filed 05/11/20       Page 1 of 9 PageID 1651



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )   No. 3:19-cr-083-M-1
                                            )   Chief Judge Barbara M. G. Lynn
RUEL M. HAMILTON                            )




       MR. HAMILTON’S SUPPLEMENT TO HIS MOTION TO DISMISS COUNTS 1
           THROUGH 3 FOR FAILURE TO ALLEGE AN OFFENSE BASED ON
                          KELLY v. UNITED STATES
                             (MTD 6; DKT. 159)




Abbe David Lowell, Bar No. 358651DC             Dion J. Robbins, Bar No. 488888GA
Christopher D. Man, Bar No. 453553DC            WINSTON & STRAWN LLP
Kaitlin A. Pierce, Bar No. 242020DC             2121 N. Pearl Street, Suite 900
WINSTON & STRAWN LLP                            Dallas, TX 75201
1901 L Street, NW                               DRobbins@winston.com
Washington, DC 20036                            214-453-6100 (ph)
ADLowell@winston.com                            214-453-6400 (fax)
202-282-5000 (ph)
202-282-5100 (fax)

                         Counsel for Defendant Ruel M. Hamilton
    Case 3:19-cr-00083-M Document 201 Filed 05/11/20                 Page 2 of 9 PageID 1652



                                        INTRODUCTION

        The Supreme Court’s unanimous decision in Kelly v. United States (May 7, 2020) provides

further support for dismissing the substantive Section 666 charges in Counts 2 and 3 and the

conspiracy to violate Section 666 charge in Count 1. (MTD 6; Dkt. 159.) Kelly built upon the

Court’s prior unanimous decision in Cleveland v. United States, 531 U.S. 12 (2000), to clarify that

statutes that target the deprivation of property are not violated by merely “an exercise of regulatory

power,” instead there must be an intent to obtain the property of the alleged victim. Thus,

fraudulently obtaining a video poker license from a state does not qualify as a deprivation of

property from the state (Cleveland),1 nor is a state deprived of property when its regulatory process

is corruptly invoked to harm a political opponent (Kelly).

        Under the same analysis, the Dallas City Council (DCC) would not have been deprived of

property had Councilmember Dwaine Caraway asked the Mayor to place on the DCC agenda

whether to place a referendum supporting paid medical leave on the ballot (Count 3), or by

Councilmember Carolyn Davis’ efforts to persuade the Texas Department of Housing and

Community Affairs (TDHCA) to award tax credits to the Royal Crest project (counts 1 & 2). Thus,

Counts 1 through 3 should be dismissed.




1
  Cleveland reversed a conviction under the wire fraud statute for fraudulently obtaining a video
poker license from the state. Although such a license may confer a property right upon the
licensee, “such a license is not ‘property’ in the government regulator’s hands.” 531 U.S. at 20.
The Court rejected a broader construction of the statute that would “approve a sweeping expansion
of federal criminal jurisdiction in the absence of a clear statement by Congress,” id. at 24, and it
applied the rule of lenity “to the extent that the word ‘property’ is ambiguous,” id. at 25.
                                                  1
     Case 3:19-cr-00083-M Document 201 Filed 05/11/20                Page 3 of 9 PageID 1653



                                            ARGUMENT

I.       KELLY CLARIFIES THE LIMITED REACH OF SECTION 666

         A.        Kelly’s Holding

         Kelly involved an abuse of power by New Jersey officials who closed lanes at the entrance

of the George Washington Bridge, administered by the federally-funded Port Authority of New

York and New Jersey, in an effort to punish the Mayor of Fort Lee by causing traffic backups in

his city in retaliation for the Mayor’s decision not to support the reelection of New Jersey’s

Governor. The Court stated that there was no doubt that the defendants in Kelly had engaged in

corruption, but focused upon whether that conduct could be charged and whether there was

sufficient proof of the requirements of wire fraud (18 U.S.C. §1343) and theft or bribery

concerning federally funded programs (18 U.S.C. §666):

         The question presented is whether the defendants committed property fraud. The
         evidence the jury heard no doubt shows wrongdoing—deception, corruption, abuse
         of power. But the federal fraud statutes at issue do not criminalize all such conduct.
         Under settled precedent, the officials could violate those laws only if an object of
         their dishonesty was to obtain the Port Authority’s money or property.

(slip op. at 2.)

         The Supreme Court rejected the government’s claim that this scheme, which depended on

the use of the Port Authority’s materials and personnel to succeed, deprived the Port Authority of

its property. As the Court explained: “The realignment of the toll lanes was an exercise of

regulatory power—something this Court has already held fails to meet the statutes’ property

requirement. And the employees’ labor was just the incidental cost of that regulation, rather than

itself an object of the officials’ scheme.” (slip op. at 2.)2 To violate the statute, “the deceit must




2
 Ordinarily, three toll lanes are dedicated to Fort Lee and toll operators would stagger their breaks.
The plan to have only one toll lane dedicated to Fort Lee required the Port Authority to pay an
                                                   2
  Case 3:19-cr-00083-M Document 201 Filed 05/11/20                   Page 4 of 9 PageID 1654



also have had the ‘object’ of obtaining the Port Authority’s money or property.” (slip op. at 8.)

Here, the “plan never had that as an object. The use of Port Authority employees was incidental

to—the mere cost of implementing—the sought-after regulation of the Bridge’s toll lanes.” (slip

op at 8-9.)

        The Supreme Court compared the situation to Cleveland, emphasizing the distinction in

the fraud being directed to the state as a regulator and not as a property holder.

        Rather, the Court stated [in Cleveland], those rights “amount to no more and no less
        than” the State’s “sovereign power to regulate.” Or said another way: The
        defendant’s fraud “implicate[d] the Government’s role as sovereign” wielding
        “traditional police powers”—not its role “as property holder.” And so his conduct,
        however deceitful, was not property fraud.

(slip op. at 9 (quoting Cleveland, 531 U.S. at 20, 23-24).) The Kelly defendants reallocated the

bridge lanes

        for bad reasons; and they did so by resorting to lies. But still, what they did was
        alter a regulatory decision about the toll plaza’s use—in effect, about which drivers
        had a ‘license’ to use which lanes. And under Cleveland, that run-of-the-mine
        exercise of regulatory power cannot count as the taking of property.

(slip op. at 10.)

        In doing so, the Court rejected any argument that the incidental costs of the plan thrust onto

the Port Authority could constitute the requisite property deprivation. “But that property must play

more than some bit part in a scheme: It must be an ‘object of the fraud.’” (slip op. at 10 (internal

citation omitted).)

        To rule otherwise would undercut this Court’s oft-repeated instruction: Federal
        prosecutors may not use property fraud statutes to “set[] standards of disclosure and
        good government for local and state officials.” Much of governance involves (as it
        did here) regulatory choice. If U.S. Attorneys could prosecute as property fraud
        every lie a state or local official tells in making such a decision, the result would
        be—as Cleveland recognized—“a sweeping expansion of federal criminal


extra toll operator to be available, so that a single lane could remain open when that lane’s toll
operator took a break. (slip op. at 5.)
                                                  3
  Case 3:19-cr-00083-M Document 201 Filed 05/11/20                 Page 5 of 9 PageID 1655



       jurisdiction.” And if those prosecutors could end-run Cleveland just by pointing to
       the regulation’s incidental costs, the same ballooning of federal power would
       follow. In effect, the Federal Government could use the criminal law to enforce
       (its view of) integrity in broad swaths of state and local policymaking. The property
       fraud statutes do not countenance that outcome.

(slip op at 12 (first quoting McNally v. United States, 463 U.S. 350, 360 (1987), second quoting

Cleveland, 531 U.S. at 24).)

       B.      Kelly Applies to Section 666’s Bribery Provision

       Section 666, entitled “Theft or bribery concerning federal funds,” is a Spending Power

statute and its subsections “must be read in the context of that statute whose purpose is to protect

the integrity of federal funds.” United States v. Phillips, 219 F.3d 404, 411 (5th Cir. 2000); see

Sabri v. United States, 541 U.S. 600, 606 (2004) (Section 666 is a Spending Power statute). Where

a jurisdictional nexus is crossed in which federal benefits exceeding $10,000 are provided to an

entity, Section 666 protects those federal funds from both theft or bribery.

       That Kelly involved Section 666(a)(1)(A) provision concerning theft or fraud, while this

case involves Section 666(a)(1)(B) and (a)(2) concerning bribery, makes no difference – both sets

of provisions concern property crimes as defined by Kelly and Cleveland (a wire fraud case). The

premise for any Section 666 offense is the same where the federal government seeks to find the

basis to charge state or local conduct. Section 666(a)(1) references obtaining “property” by theft

or fraud “valued at $5,000” or more. Similarly, Section 666(a)(1)(B) and (a)(2) address obtaining

“anything of value of $5,000 or more” through bribery. There is no difference between property

valued at $5,000 or more and anything of value of $5,000 or more – both are property offenses of

the sort addressed in Kelly and Cleveland.

       Given that they are two subsections of the same statute, with the same federal benefits

jurisdictional nexus and same dollar threshold, they should be construed in pari materia. See, e.g.,



                                                 4
  Case 3:19-cr-00083-M Document 201 Filed 05/11/20                    Page 6 of 9 PageID 1656



Branch v. Smith, 538 U.S. 254, 281 (2003) (“[C]ourts do not interpret statutes in isolation, but in

the context of the corpus juris of which they are a part”); McFarland v. Scott, 512 U.S. 849, 858

(1999) (construing related provisions in pari materia to equate “habeas corpus proceeding” and

“post-conviction proceeding”); Erlenbaugh v. United States, 409 U.S. 239, 244 (1972) (“The rule

is but a logical extension of the principle that individual sections of a single statute should be

construed together.”). Likewise, statutory language should be construed in the context of its

purpose and its role in the statute as a whole. Gundy v. United States, 139 S. Ct. 2116, 2126 (2019).

The difference in the two sections is not in terms of what is taken – property worth $5,000 or more

– but in how it is obtained. Section 666(a)(1)(A) requires it to be obtained through theft or fraud,

and Sections 666(a)(1)(B) and (a)(2) requires that it be obtained through “business” or

“transactions” based on bribery. In either case, the subject is the same, only the actions concerning

how the property was obtained are different. Thus, Kelly is applicable to both sections of the same

statute (a result further confirmed by the rule of lenity and the clear statement rule before disrupting

the federal-state balance or setting federal standards for state governments).

II.     THE ALLEGED CARAWAY SECTION 666 SCHEME IS BARRED BY KELLY

        Given Kelly, the prosecution should acknowledge that the alleged Section 666 scheme is

barred by Kelly. Mr. Hamilton’s alleged request that Caraway ask the Mayor to allow a paid

medical sick-leave ballot proposal to be put on the DCC agenda is purely a sovereign decision and

would in no sense confer a property right upon Mr. Hamilton. It is even farther afield than

Cleveland, where the license once granted would be property in the licensee’s hands. Here, no

special right would be conferred on Mr. Hamilton had the ballot initiative been placed before the

DCC by the Mayor (or been placed on the ballot or then passed).




                                                   5
  Case 3:19-cr-00083-M Document 201 Filed 05/11/20                   Page 7 of 9 PageID 1657



       Even the prosecution’s strained theory that the alleged bribery concerned some unspecified

future action concerning Eleventh Street fails. To be clear, not even the prosecution has identified

whatever it is that it claims was the ask in this context. But whatever it could have become, ranging

from Caraway’s words of encouragement for someone to sell or for the community to welcome

whatever development Mr. Hamilton may later devise, or even granting some sort of preferential

zoning, would at most constitute the same sort of sovereign, regulatory exercise held inadequate

in Kelly. Again, whatever the theory, there was no request for any property that would then trigger

the jurisdictional requirement to apply a federal statute to state or local conduct.

III.   THE ALLEGED DAVIS SECTION 666 SCHEME IS BARRED BY KELLY

       The alleged Davis scheme was for the DCC to encourage TDHCA to part with its tax

credits and use them to spur investment in the Dallas community. As in Cleveland, these tax

credits are not property in the hands of TDHCA. More importantly, as in Kelly, where “officials

could violate [Section 666] only if an object of their dishonesty was to obtain the Port Authority’s

money or property” (slip op. at 2), because the Port Authority was the federally-funded entity (Dkt.

139 ¶6), here the DCC is the alleged federally-funded entity, and the tax credits are not in the

DCC’s hands at all.

       To be sure, the DCC sought to influence the TDHCA’s decision, but as in Kelly, any use

of DCC property was purely incidental. The DCC passed resolutions encouraging TDHCA to

provide the tax credits to show community support and – contingent upon the award of TDHCA

tax credits – the DCC agreed to lend the project money and ask the Dallas Housing Finance

Corporation (DHFC) to issue bonds to fund a loan to the project. But unlike Kelly, where the Port

Authority actually had to pay additional toll operators, none of the contingencies that would have

required the DCC to spend money came to pass. The only thing that mattered was getting the



                                                  6
    Case 3:19-cr-00083-M Document 201 Filed 05/11/20               Page 8 of 9 PageID 1658



TDHCA tax credits – without those, the DCC would spend nothing. Conversely, nobody on the

DCC would have to be bribed to go along with TDHCA requirements if TDHCA could be

persuaded to use its scarce tax credits to promote development in Dallas.3

        The prosecution’s broader, more amorphous theories of Davis’ bribery fail as well. The

prosecution imagines that Mr. Hamilton bribed Davis in 2013 and after so that she could be a more

effective lobbyist on his behalf when she left the DCC in 2015 – something that in no sense

deprives the DCC of property. Similarly, the prosecution ambiguously suggests that Davis was

bribed to promote other unspecified “business interests.” (Dkt. 139 ¶2.) But there is no allegation

that this would involve a deprivation of DCC property. The DCC is a regulator and any benefit it

could confer would likely have been in a sovereign, regulatory capacity, addressing issues such as

licenses and zoning as in Cleveland or perhaps adjusting traffic patterns to favor his developments

as in Kelly.

                                             CONCLUSION

        There were fatal flaws in Counts 1-3 before the Supreme Court’s decision, as demonstrated

in the existing motions. The Court’s newest decision should be the proverbial “nail in the coffin”

of these counts which should be dismissed for failure to allege an offense.




3
  The critical local involvement is the issuance of a loan funded by DHFC’s issuance of bonds,
which is not a big ask as neither DHFC nor DCC is at risk. The bondholders who financed the
loan would be at risk if the loan were not repaid, a risk mitigated by the tax credits issued to the
project.
                                                 7
  Case 3:19-cr-00083-M Document 201 Filed 05/11/20                   Page 9 of 9 PageID 1659



Dated: May 11, 2020

                                      Respectfully submitted,

/s/ Abbe David Lowell
Abbe David Lowell, Bar No. 358651DC                   Dion J. Robbins, Bar No. 488888GA
Christopher D. Man, Bar No. 453553DC                  WINSTON & STRAWN LLP
Kaitlin A. Pierce, Bar No. 242020DC                   2121 N. Pearl Street, Suite 900
WINSTON & STRAWN LLP                                  Dallas, TX 75201
1901 L Street, NW                                     DRobbins@winston.com
Washington, DC 20036                                  214-453-6100 (ph)
ADLowell@winston.com                                  214-453-6400 (fax)
202-282-5000 (ph)
202-282-5100 (fax)

                             Counsel for Defendant Ruel M. Hamilton


                                 CERTIFICATE OF SERVICE

       I certify that on May 11, 2020, a copy of the foregoing was filed with the Court’s electronic

case filing system, thereby effecting service on counsel for all parties.

                                       /S/Abbe David Lowell
                                       Abbe David Lowell




                                                  8
